                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

      A.K., a minor, by and through
                                 :
      KELLEY MOYER               :
                                 :
                      Plaintiff  :
                                 :
          v.                     :            Civil Action No. – 1:20-cv-00392
                                 :
      CHERRY CREEK SCHOOL :
      DISTRICT NO. 5, et al.,    :
                                 :
                      Defendants :

                      DECLARATION OF CHAD JOHNSON



I, Chad Johnson, am competent to state and declare the following based on my

personal knowledge:

      1.     I am the biological father of A.K., the plaintiff in the above-captioned

matter.

      2.     On the evening of October 10, 2019, A.K. was at home and planned to

go to Centennial Gun Club with her brother to practice marksmanship and gun

safety.

      3.     Prior to leaving for the range, she posted a picture to her Snapchat

account which depicted her and her brother with shemaghs wrapped around their

heads, holding firearms, and giving the middle finger to the camera.

      4.     Later that evening, at 9:30 pm, the Aurora Police Department (“Aurora

P.D.”) visited my home in response to a report of the aforementioned Snapchat post.

I was at work at the time.
      5.       I received a notification from the RING app that the camera had

detected movement. When I checked the notification, I saw several police officers at

my front door.

      6.       At 9:35 PM I called the Aurora P.D.’s non-emergency line to inquire as

to why officers had come to my home.

      7.       My call was answered by their desk which gave me little information,

took my contact information, and told me that they would pass it along to the

officers who had been at my home.

      8.       At 9:57 PM I again called the Aurora P.D., as I had not received a call

from the officers who were at my home, to inquire as to why the officers had come to

my home.

      9.       At 10:51 PM I received a call from one of the responding officers. The

officer was very apologetic for having bothered me. The officer explained that they

responded to my home based on a concern expressed by A.K.’s school in light of the

photo she had posted to Snapchat earlier that evening.

      10.      The officer informed me that there was no crime that had been

committed and that there was no action they could take in response to the photo

posted. Further, the officer expressed that they were of the opinion that the photo

was not indicative of a threat.


            I declare under penalty of perjury that the foregoing is true and correct to

      the best of my information, knowledge, and belief.
DATED: April ___, 2020.

                          _____________________________

                          Chad Johnson
